Exhibit 10.1 AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2009-1 Agent SERIES 2009-1 SUPPLEMENT dated as of July 23, 2009 to SECOND AMENDED AND RESTATED BASE INDENTURE dated as of June 3, 2004 Series 2009-1 9.31%Rental Car Asset Backed Notes SERIES 2009-1 SUPPLEMENT, dated as of July 23, 2009 (this “Supplement”), among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability company established under the laws of Delaware (“ABRCF”),
